DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

     Response Date
2. 	This Office Action is in response to applicant's response filed on Feb. 14, 2022 from 

Non-Final Office Action mailed out on November 12, 2021. 


  			                      Status of Claims 
2.   	Claims 21-40 are pending in the Application.

Response to Arguments
3.	Applicant's arguments filed Feb. 14, 2022 have been fully considered but they are not persuasive. 
 	The Applicant argues that Thorwirth  fails to disclose “ receiving "a command to interrupt the break [identified in a manifest] and resume streaming of the main content" and, "responsive to receipt of the command to interrupt the break, [providing] a second streaming segment different from the first streaming segment and carrying a portion of the main content." As recited in claim 21.  Examiner respectfully disagrees.

	The Examiner recognizes Applicant’s response in regard to the claimed limitations in view of Thorwirth, but I would like to remind you that, though the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In reVan Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Thorwirth, discloses specific user instructions can determine how playback is commenced following the user instruction. For example, in paragraph [0091] “User instructions can be received from a user via a variety of types of input such as, but not limited to, a remote control, an on-screen control panel, or an interactive user interface. If a user instruction requests (514) to jump to the start of the current piece of content, the play position is updated (508) to a jump point that is associated with the start of the current piece of content….”
	Accordingly, “the user request to jump to the start of the current piece of content….,” reads on “ receiving "a command to interrupt the break [identified in a manifest] and resume streaming of the main content", because the play position to play the current piece of content is  associated with the start of the current piece of content, thus avoiding  other jump points within the content.
	Thorwirth further discloses "responsive to receipt of the command to interrupt the break, [providing] a second streaming segment different from the first streaming segment and carrying a portion of the main content”, For example, in paragraph [0091] “ user instructions may indicate jumping to other jump points within the content such as, but not limited to, the next scene or back 5 minutes.  If a user instruction requests (516) to jump to the beginning of the next piece of content within the current content station, the current content is updated (506) to the next piece of content and a new play position is determined as the jump point that is associated with the start of the next piece of content” Accordingly, “next scene or back 5 minutes play position of current content station” reads on “a second streaming segment different from the first streaming segment and carrying a portion of the main content”

	With regard to independent claims 31 and 39, the claims are being analyzed with the reasons set forth above.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 
6.	Claim(s) 21-26, 30-36 and 39-40 are rejected under 35 U.S.C. 102 (a)(1) as being  anticipated  by Thorwirth et al. Pub. No. US 2014/0026052 A1: (Hereinafter “Thorwirth”).

 	Regarding Claim 21, Thorwirth discloses a method comprising: 
receiving, by a streaming server from a client device, a request for a first streaming segment of a plurality of streaming segments identified in a manifest and including main content segments for streaming main content and one or more alternate content segments, the first streaming segment being an alternate content segment of the one or more alternate content segments (see fig.8, paragraphs [0096] and [0098]), and the manifest identifying a break for streaming the one or more alternate content segments (see paragraph [0085]); 
receiving, by the streaming server, a command to interrupt the break and resume streaming of the main content (see paragraph [0091]); and 
providing, by the streaming server to the client device, responsive to receipt of the command to interrupt the break, a second streaming segment different from the first streaming segment and carrying a portion of the main content (see fig. 5, paragraphs [0090] and [0091]). 

Regarding Claim 22, Thorwirth further discloses wherein the one or more alternate content segments correspond to advertisement content (see paragraph [0101]). 

Regarding Claim 23, Thorwirth further discloses selecting, by the streaming server based on an identifier of the client device, the one or more alternate content segments; inserting, by the streaming server, one or more identifiers of the one or more alternate content segments in the manifest; and providing, by the streaming server to the client device, the manifest (see paragraph [0081]). 

Regarding Claim 24, Thorwirth further discloses wherein the second streaming segment is not identified in the manifest (see paragraph [0092]).

Regarding Claim 25, Thorwirth further discloses wherein providing the second streaming segment comprises modifying an identifier of the second streaming segment to match an identifier of the first streaming segment (see paragraph [0098]).

Regarding Claim 26, Thorwirth further discloses wherein providing the second streaming segment comprises modifying metadata of the second streaming segment to match metadata of the first streaming segment (see paragraph [0085]).

	Regarding Claim 30, the claim is being analyzed with respect to the rejection of claim 21.

	Regarding Claim 31, the claim is being analyzed with respect to the rejection of claim 22.

	Regarding Claim 32, the claim is being analyzed with respect to the rejection of claim 23.

Regarding Claim 33, the claim is being analyzed with respect to the rejection of claim 24.

	Regarding Claim 34, the claim is being analyzed with respect to the rejection of claim 25.

	Regarding Claim 35, the claim is being analyzed with respect to the rejection of claim 26.

	Regarding Claim 39, the claim is directed toward embody the method of claim 1 in a “non-transitory computer readable storage medium”. 
	
	Regarding Claim 40, the claim is directed toward embody the method of claim 25 in a “non-transitory computer readable storage medium”.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 27-29 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Thorwirth et al. Pub. No. US 2014/0026052 A1: (Hereinafter “Thorwirth”), in view of in view of Batterberry et al.: Pub. No. US 2006/0168295 A1: (Hereinafter “Batterberry”).

	Regarding Claim 27, Thorwirth teach the limitation as disclosed in the rejection of claim 21. 
 Thorwirth fail to teach:
 transmitting, by the streaming server, a request for a content selection flag to the manifest server; and receiving, by the streaming server from the manifest server, the command comprising the content selection flag, responsive to the request.  
In analogous art, Batterberry teaches:
transmitting, by the streaming server, a request for a content selection flag to a manifest server (see paragraphs [0118]-[0119]); and receiving, by the streaming server from the manifest server, the command comprising the content selection flag, responsive to the request (see paragraph [0120]).  
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Thorwirth with the teaching as taught by Batterberry in order to measure bandwidth availability for the purpose of presenting the streaming media presentation and still provide a high quality presentation.

 	Regarding Claim 28, Thorwirth and Batterberry teach the limitation as disclosed in the rejection of claim 27. Batterberry teach transmitting the request for the content selection flag to the manifest server at a predetermined frequency (see paragraphs [0118]-[0119]).  

 	Regarding Claim 29, Thorwirth and Batterberry teach the limitation as disclosed in the rejection of claim 27. While Thorwirth teaches determining that the content selection flag indicates to resume streaming of the main content, providing the third streaming segment performed responsive to resume streaming of the main content (see paragraphs [0096]-[0098]); Batterberry teaches content selection flag (see paragraphs [0098] and [0118]).

	Regarding Claim 36, the claim is being analyzed with respect to the discussion of claim 27.

	Regarding Claim 37, the claim is being analyzed with respect to the discussion of claim 28.

	Regarding Claim 38, the claim is being analyzed with respect to the discussion of claim 29.

Conclusion

10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712. The examiner can normally be reached Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAZAR TILAHUN/
Primary Examiner
Art Unit 2424


/ALAZAR TILAHUN/Primary Examiner, Art Unit 2424